EXECUTION VERSION

Exhibit 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of August 1st, 2017, is
made among Mitsui & Co., Ltd., a corporation organized under the laws of Japan
(the “Secured Party”), BioAmber Inc., a corporation organized under the laws of
Delaware (the “U.S. Grantor”), and BioAmber Sarnia Inc., a corporation organized
under the laws of Canada (the “Canadian Grantor” and, together with the U.S.
Grantor, either collectively the “Grantors” or individually a “Grantor”).

WHEREAS, (i) the U.S. Grantor (individually and as successor to BioAmber
International S.à.r.l.) and the Secured Party are parties to that certain
Financial Support Implementing Agreement, dated as of May 25, 2015 (the “FSIA”),
pursuant to which, among other things, the U.S. Grantor is obligated to
indemnify Secured Party from time to time as and when required under Section
5(b) thereof, and (ii) the Grantors and the Secured Party are parties to that
certain Indemnity Agreement, dated as of August 1, 2017 (the “Indemnity
Agreement”), pursuant to which, among other things, the Grantors are obligated
to indemnify the Secured Party from time to time as and when required under
Section 3 thereof;

WHEREAS, in connection with the Secured Party’s transfer of its shares in the
Canadian Grantor to the U.S. Grantor pursuant to a Share Purchase Agreement,
dated as of August 1, 2017 (the “Purchase Agreement”), the Grantors acknowledge
and agree that as a condition to the Secured Party’s agreement to enter into the
Purchase Agreement, the Grantors have agreed to grant Liens on certain of their
assets in favor of the Secured Party to secure their respective indemnification
obligations under the FSIA and Indemnity Agreement (collectively, the “Secured
Obligations”) as further provided herein; and

WHEREAS, pursuant to the Purchase Agreement, the Secured Party and Grantors
agree to enter into an additional security agreement governed under Canadian law
after the date hereof.

            NOW THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1  Definitions; Interpretation.

(a)  Certain Defined Terms

.  As used in this Agreement, the following terms shall have the following
meanings:

“Accounts” means any and all of a Grantor’s accounts, as such term is defined in
Section 9-102 of the UCC.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

 

--------------------------------------------------------------------------------

“Books” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for a Grantor
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral,
including:  (i) ledgers; (ii) records indicating, summarizing, or evidencing
such Grantor’s assets (including Inventory and Rights to Payment), business
operations or financial condition; (iii) computer programs and software;
(iv) computer discs, tapes, files, manuals, spreadsheets; (v) computer printouts
and output of whatever kind; (vi) any other computer prepared or electronically
stored, collected or reported information and equipment of any kind; and
(vii) any and all other rights now or hereafter arising out of any contract or
agreement between such Grantor and any service bureau, computer or data
processing company or other Person charged with preparing or maintaining any of
such Grantor’s books or records or with credit reporting, including with regard
to such Grantor’s Accounts.

“Canadian Grantor” has the meaning set forth in the preamble above.

“Chattel Paper” means any and all of a Grantor’s chattel paper, as such term is
defined in Section 9-102 of the UCC, including all Electronic Chattel Paper.

“Collateral” has the meaning set forth in Section 2.

“Commercial Tort Claims” means any and all of a Grantor’s commercial tort
claims, as such term is defined in Section 9-102 of the UCC, including any
described in Schedule 1.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means any control agreement or other agreement with any
securities intermediary, bank or other Person establishing the Secured Party’s
control with respect to any Letter-of-Credit Rights or Investment Property, for
purposes of Article 8 or Sections 9‑104, 9‑106 and 9‑107 of the UCC.

“Documents” means any of a Grantor’s documents, as such term is defined in
Section 9-102 of the UCC.

“Electronic Chattel Paper” means any and all of a Grantor’s electronic chattel
paper, as such term is defined in Section 9-102 of the UCC.

“Equipment” means any and all of a Grantor’s equipment, including any and all
fixtures, as such terms are defined in Section 9-102 of the UCC.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” means any breach by any Grantor of any of its respective
obligations under the FSIA or Indemnity Agreement.

2

 

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“FSIA” has the meaning set forth in the recitals above.

“GAAP” means generally accepted accounting principles in the U.S. as in effect
from time to time.

“General Intangibles” means any and all of a Grantor’s general intangibles, as
such term is defined in Section 9-102 of the UCC.

“Goods” means any and all of a Grantor’s goods, as such term is defined in
Section 9-102 of the UCC.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grantors” and “Grantor” each has the meaning set forth in the preamble above.

“Indemnitee” has the meaning set forth in Section 14(b).

“Indemnity Agreement” has the meaning set forth in the recitals above.

“Instruments” means any and all of a Grantor’s instruments, as such term is
defined in Section 9-102 of the UCC.

“Intellectual Property Collateral” means the following properties and assets
owned or held by any Grantor or in which any Grantor otherwise has any interest,
now existing or hereafter acquired or arising:

(i) 

all patents and patent applications, domestic or foreign, all licenses relating
to any of the foregoing and all income and royalties with respect to any
licenses (including such patents and patent applications which are described in
Schedule 2), all rights to sue for past, present or future infringement thereof,
all rights arising therefrom and pertaining thereto and all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof;

(ii)

all copyrights and applications for copyright, domestic or foreign, together
with the underlying works of authorship (including titles), whether or not the
underlying works of authorship have been published and whether said copyrights
are statutory or arise under the common law, and all other rights and works of
authorship (including the copyrights and copyright applications described in
Schedule 2), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or

3

 

--------------------------------------------------------------------------------

incorporating any copyrights, all licenses relating to any of the foregoing and
all income and royalties with respect to any licenses, and all other rights,
claims and demands in any way relating to any such copyrights or works,
including royalties and rights to sue for past, present or future infringement,
and all rights of renewal and extension of copyright;

(iii) 

all state (including common law), federal and foreign trademarks, service marks
and trade names, and applications for registration of such trademarks, service
marks and trade names, all licenses relating to any of the foregoing and all
income and royalties with respect to any licenses (including such marks, names,
applications and licenses as are described in Schedule 2), whether registered or
unregistered and wherever registered, all rights to sue for past, present or
future infringement or unconsented use thereof, all rights arising therefrom and
pertaining thereto and all reissues, extensions and renewals thereof;

(iv) 

all trade secrets, trade dress, trade styles, logos, other source of business
identifiers, mask-works, mask-work registrations, mask-work applications,
software, confidential and proprietary information, customer lists, license
rights, advertising materials, operating manuals, methods, processes, know-how,
algorithms, formulae, databases, quality control procedures, product, service
and technical specifications, operating, production and quality control manuals,
sales literature, drawings, specifications, blue prints, descriptions,
inventions, name plates, catalogs, internet websites, and internet domain names
and associated URL addresses;

(v) 

the entire goodwill of or associated with the businesses now or hereafter
conducted by such Grantor connected with and symbolized by any of the
aforementioned properties and assets; and

(vi)

all accounts, all other proprietary rights, all other intellectual or other
similar property and all other general intangibles associated with or arising
out of any of the aforementioned properties and assets and not otherwise
described above.

“Intellectual Property Security Agreement” means each Patent and Trademark
Security Agreement, each Copyright Security Agreement or any amendment thereto,
in form and substance satisfactory to the Secured Party, supplementary to this
Agreement and prepared for purposes of recordation with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as applicable.

“Inventory” means any of a Grantor’s inventory, as such term is defined in
Section 9-102 of the UCC.

“Investment Property” means any of a Grantor’s investment property, as such term
is defined in Section 9-102 of the UCC.

“Letter-of-Credit Rights” means any and all of a Grantor’s letter-of-credit
rights, as such term is defined in Section 9-102 of the UCC.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien (statutory or other), or other
preferential arrangement in the nature of a security interest (including any
conditional sale or other title

4

 

--------------------------------------------------------------------------------

retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing or any agreement to give any security interest).

“Partnership and LLC Collateral” means any and all limited, limited liability
and general partnership interests and limited liability company interests of any
type or nature (including any such interests in a Grantor’s direct or indirect
Subsidiaries now or hereafter owned by such Grantor), whether now existing or
hereafter acquired or arising, including any such interests specified in
Schedule 3.

“Permitted Liens” means:

(a)Liens in favor of the Secured Party to secure the Secured Obligations;

(b)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and which are adequately reserved for in accordance with GAAP;

(c)Liens of materialmen, mechanics, warehousemen, carriers or employees or other
like Liens arising in the ordinary course of business and securing obligations
either not delinquent or being contested in good faith by appropriate
proceedings which are adequately reserved for in accordance with GAAP and which
do not in the aggregate materially impair the use or value of the property or
risk the loss or forfeiture of title thereto;

(d)Liens consisting of deposits or pledges to secure the payment of worker’s
compensation, unemployment insurance or other social security benefits or
obligations, or to secure the performance of bids, trade contracts, leases,
public or statutory obligations, surety or appeal bonds or other obligations of
a like nature incurred in the ordinary course of business (other than for
indebtedness or any Liens arising under ERISA);

(e)easements, rights of way, servitudes or zoning or building restrictions and
other minor encumbrances on real property and irregularities in the title to
such property which do not in the aggregate materially impair the use or value
of such property or risk the loss or forfeiture of title thereto;

(f)statutory landlord’s Liens under leases to which any Grantor or any of its
Subsidiaries is a party;

(g)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by a
Grantor in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by such Grantor or any Subsidiary to
provide collateral to the depository institution;

(h)All existing Liens as of the date of this Agreement on any of a Grantor’s
property; and

5

 

--------------------------------------------------------------------------------

(i)Liens (including judgment Liens) arising in connection with legal proceedings
not constituting an Event of Default.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledge Supplement” has the meaning set forth in Section 3(j).

“Pledged Collateral” means any and all (i) Pledged Shares; (ii) additional
capital stock or other equity securities of the direct or indirect Subsidiaries
of a Grantor, whether certificated or uncertificated; (iii) other Investment
Property of a Grantor; (iv) warrants, options or other rights entitling a
Grantor to acquire any interest in capital stock or other securities of such
Subsidiaries or any other Person; (v) Partnership and LLC Collateral;
(vi) Instruments; (vii)  securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (viii) certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (ix) rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (x) cash and non-cash
proceeds of any of the foregoing, in each case whether presently existing or
owned or hereafter arising or acquired and wherever located, and as from time to
time received or receivable by, or otherwise paid or distributed to or acquired
by, a Grantor.

“Pledged Collateral Agreements” has the meaning specified in Section 5.

“Pledged Shares” means all of the issued and outstanding shares of capital
stock, whether certificated or uncertificated, of a Grantor’s direct or indirect
Subsidiaries, now or hereafter owned by such Grantor identified in Schedule 3
(as amended or supplemented from time to time).

“Proceeds” means all proceeds, as such term is defined in Section 9-102 of the
UCC.

“Purchase Agreement” has the meaning set forth in the recitals above.

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Rights to Payment” means any and all of a Grantor’s Accounts and any and all of
a Grantor’s rights and claims to the payment or receipt of money or other forms
of consideration of any kind in, to and under or with respect to its Chattel
Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations” has the meaning set forth in the recitals above.

“Secured Party” has the meaning set forth in the recitals above.

6

 

--------------------------------------------------------------------------------

“Subsidiary” means any corporation, association, partnership, joint venture or
other business entity of which more than 50% of the voting stock or other equity
interest is owned directly or indirectly by any Person or one or more of the
other Subsidiaries of such Person or a combination thereof.

“Supporting Obligations” means all supporting obligations, as such term is
defined in Section 9-102 of the UCC.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.

“U.S. Grantor” has the meaning set forth in the preamble above.

(b)  Terms Defined in UCC

.  Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC; provided that to
the extent that the UCC is used to define any term herein and such term is
defined differently in different Articles of the UCC, the definition of such
term contained in Article 9 shall govern.

SECTION 2  Security Interest.

(a)  Grant of Security Interest

.  As security for the payment and performance of the Secured Obligations, each
Grantor hereby grants to the Secured Party a security interest in all of such
Grantor’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including the following property (collectively, the
“Collateral”):  (i) all Accounts; (ii) all Chattel Paper; (iii) all Commercial
Tort Claims; (iv) all Documents; (v) all Equipment; (vi) all General
Intangibles; (vii) all Instruments; (viii) all Inventory; (ix) all Investment
Property; (x) all Letter-of-Credit Rights; (xi) all other Goods; and (xii) all
money, all products and Proceeds of any and all of the foregoing, and all
Supporting Obligations of any and all of the foregoing; provided that, and
notwithstanding the foregoing or any other provision in this Agreement:

(i)

to the extent that any obligation or duty of the Canadian Grantor under this
Agreement would require prior consent from any of Comerica Bank, Export
Development Canada, Farm Credit Canada, the Ontario Government (SJIF), the
Government of Canada (Fed-Dev) or BDC Capital Inc, such obligation or duty will
remain subject to such prior consent being obtained (in all cases only to the
extent any such requirement for consent is enforceable under applicable law);
provided that, the Canadian Grantor hereby agrees to deploy all commercially
reasonable efforts in order to obtain such consents;

(ii)

the Collateral shall specifically exclude (a) any and all rights related to the
Cargill License (being (x) that certain Commercial License Agreement in the
field of succinic acid, dated April 15, 2010, as amended, initially entered into
between Cargill, Inc., through its Bio Technology Development Center (“Cargill”)
and BioAmber S.A.S., a French entity, and

7

 

--------------------------------------------------------------------------------

now being between Cargill and the U.S. Grantor as a result of several
reorganization transactions, and (y) that certain Commercial License Agreement
in the field of adipic acid, dated May 4, 2012, entered into between Cargill and
the U.S. Grantor), and (b) U.S. Grantor’s ownership of the Canadian Grantor to
the extent such ownership is pledged to Comerica Bank pursuant to that certain
Loan Agreement between the Canadian Grantor, Comerica Bank and the other parties
thereto dated as of June 20, 2014, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time; provided that, the U.S.
Grantor hereby agrees to deploy all commercially reasonable efforts in order to
obtain such consents;

(iii)

the Collateral shall include the shares owned by the U.S. Grantor in Comet
Biorefining Inc., subject to the obtaining of the prior consent from Comet
Biorefining Inc. and its shareholders as per the terms of the shareholders
agreement of Comet Biorefining Inc.; provided that, the U.S. Grantor hereby
agrees to deploy all commercially reasonable efforts in order to obtain such
consent; and

(iv)

until such consent is obtained, the grant of security interest herein shall not
extend to and the term "Collateral" shall not include rights held under any
license or agreement that prohibits the granting of a security interest or that
is not assignable by its terms without the consent of the licensor or other
party thereof (in all cases only to the extent such restriction on assignment is
enforceable under applicable law); provided that, each of the Grantors hereby
agrees to deploy all commercially reasonable efforts in order to obtain such
consents.

(b)  Grantors Remain Liable

.  Anything herein to the contrary notwithstanding, (i) each Grantor shall
remain liable under any contracts, agreements and other documents included in
the Collateral (including any Pledged Collateral Agreements), to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Secured Party of any of the rights granted to it hereunder shall not release any
Grantor from any of its duties or obligations under such contracts, agreements
and other documents included in the Collateral, and (iii) the Secured Party
shall not have any obligation or liability under any such contracts, agreements
and other documents included in the Collateral by reason of this Agreement, nor
shall the Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral hereunder.

(c)  Continuing Security Interest

.  Each Grantor agrees that this Agreement shall create a continuing security
interest in the Collateral which shall remain in effect until terminated in
accordance with Section 23.

SECTION 3  Perfection and Priority.

(a)  Financing Statements

.  Each Grantor hereby authorizes the Secured Party to file at any time and from
time to time any financing statements describing the Collateral, and each
Grantor shall execute and deliver to the Secured Party, and each Grantor hereby
authorizes the Secured Party to file (with or without such Grantor’s
signature), at any time and from time to time, all amendments to financing
statements, continuation financing statements, termination

8

 

--------------------------------------------------------------------------------

statements, Intellectual Property Security Agreements, assignments, fixture
filings, affidavits, reports, notices and other documents and instruments, in
form satisfactory to the Secured Party, as the Secured Party may reasonably
request, to perfect and continue perfected, maintain the priority of or provide
notice of the Secured Party’s security interest in the Collateral and to
accomplish the purposes of this Agreement.  Without limiting the generality of
the foregoing, each Grantor (i) ratifies and authorizes the filing by the
Secured Party of any financing statements filed with respect to the Collateral
prior to the date hereof and (ii) shall from time to time take the actions
specified in subsections (b) through (j) below.

(b)  Delivery of Pledged Collateral

.  Each Grantor hereby agrees to deliver to or for the account of the Secured
Party, at the address and to the Person to be designated by the Secured Party,
the certificates, instruments and other writings representing any Pledged
Collateral, which shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
in form satisfactory to the Secured Party.  If any Grantor shall become entitled
to receive or shall receive any Pledged Collateral after the date hereof, such
Grantor shall accept the foregoing as the agent for the Secured Party, shall
hold it in trust for the Secured Party, shall segregate it from other property
or funds of such Grantor, and shall promptly deliver the same and all
certificates, instruments and other writings representing such Pledged
Collateral forthwith to or for the account of the Secured Party, at the address
and to the Person to be designated by the Secured Party, which shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank in form satisfactory to the
Secured Party.

(c)  Instrument Collateral

.  Anything to the contrary notwithstanding, so long as no Event of Default
shall have occurred and be continuing, (i) each Grantor may retain for
collection in the ordinary course any Instruments received by such Grantor in
the ordinary course of business, and the Secured Party shall, promptly upon
request of any Grantor, make appropriate arrangements for making any other
Instruments pledged by such Grantor available to the payor of any such
Instrument for purposes of presentation, collection or renewal (any such
arrangement to be effected, to the extent required under applicable law to
continue perfected the Secured Party’s security interest hereunder in such
Instruments, against trust receipt or like document), and (ii) unless an Event
of Default shall have occurred and be continuing, each Grantor may retain any
additional Pledged Collateral consisting of Instruments with a face value of
less than $500,000 or, in the case of any such additional Pledged Collateral
with no face value, then such additional Pledged Collateral with a fair market
value of less than $500,000, as determined by such Grantor in good faith, as
long as the aggregate amount of any such Instruments so retained by such Grantor
shall not exceed $500,000.

(d)  Transfer of Security Interest Other Than by Delivery

.  If for any reason Pledged Collateral cannot be delivered to or for the
account of the Secured Party as provided in subsection 3(c), such Grantor shall
promptly take such other steps as may be necessary or as shall be reasonably
requested from time to time by the Secured Party to effect a transfer of a
perfected first priority security interest in and pledge of the Pledged
Collateral to the Secured Party pursuant to the UCC.  To the extent practicable,
such Grantor shall thereafter deliver the Pledged Collateral to or for the
account of the Secured Party as provided in subsection 3(c).

9

 

--------------------------------------------------------------------------------

(e)  Intellectual Property Collateral

.  (i)  Each Grantor shall execute and deliver to the Secured Party,
concurrently with the execution of this Agreement, such Intellectual Property
Security Agreements as the Secured Party may reasonably request, and record such
Intellectual Property Security Agreements with the U.S. Copyright Office or the
U.S. Patent and Trademark Office, as applicable, and take such other action as
may be necessary, or as the Secured Party may reasonably request, to perfect the
Secured Party’s security interest in such Intellectual Property
Collateral.  (ii) Promptly following the creation or other acquisition of any
Intellectual Property Collateral by a Grantor after the date hereof which is
registered or becomes registered or the subject of an application for
registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, such Grantor shall modify this Agreement by amending
Schedule 2 to include any Intellectual Property Collateral which becomes part of
the Collateral and which was not included in Schedule 2 as of the date hereof
and record such Intellectual Property Security Agreement with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as applicable, and take such
other action as may be necessary, or as the Secured Party may reasonably
request, to perfect the Secured Party’s security interest in such Intellectual
Property Collateral.

(f)  Documents, Etc.

  Each Grantor shall deliver to the Secured Party, or an agent designated by it,
appropriately endorsed or accompanied by appropriate instruments of transfer or
assignment, all Documents and Chattel Paper, and all other Rights to Payment at
any time evidenced by promissory notes, trade acceptances or other instruments,
not already delivered hereunder pursuant to this Section 3; provided, however,
that unless an Event of Default shall have occurred and be continuing, each
Grantor shall not be required to deliver any Document, Chattel Paper, promissory
note, trade acceptance or other instrument having a face amount not in excess
of  $500,000, as long as the aggregate amount of any such Collateral so retained
by such Grantor shall not exceed $500,000.  Upon the request of the Secured
Party, each Grantor shall mark all Documents and Chattel Paper with such legends
as the Secured Party shall reasonably specify.

(g)  Bailees

.  Any Person (other than the Secured Party) at any time and from time to time
holding all or any portion of the Collateral shall be deemed to, and shall, hold
the Collateral as the agent of, and as pledge holder for, the Secured Party.  At
any time and from time to time, the Secured Party may give notice to any such
Person holding all or any portion of the Collateral that such Person is holding
the Collateral as the agent and bailee of, and as pledge holder for, the Secured
Party, and obtain such Person’s written acknowledgment thereof.  Without
limiting the generality of the foregoing, each Grantor will join with the
Secured Party in notifying any Person who has possession of any Collateral of
the Secured Party’s security interest therein and obtaining an acknowledgment
from such Person that it is holding the Collateral for the benefit of the
Secured Party.

(h)  Control

.  Each Grantor will cooperate with the Secured Party in obtaining control (as
defined in the UCC) of Collateral consisting of any Electronic Chattel Paper,
Investment Property or Letter-of-Credit Rights including delivery of Control
Agreements, as the Secured Party may reasonably request, to perfect and continue
perfected, maintain the priority of or provide notice of the Secured Party’s
security interest in such Collateral.

(i)  Additional Subsidiaries

.  In the event that any Grantor acquires rights in any Subsidiary after the
date hereof, it shall deliver to the Secured Party a completed pledge
supplement, substantially in the form of Exhibit A (the “Pledge Supplement”),
together with all

10

 

--------------------------------------------------------------------------------

schedules thereto, reflecting such new Subsidiary.  Notwithstanding the
foregoing, it is understood and agreed that the security interest of the Secured
Party shall attach to the Pledged Collateral related to such Subsidiary
immediately upon such Grantor’s acquisition of rights therein and shall not be
affected by the failure of such Grantor to deliver a Pledge Supplement.

(j)  Purchase Money Security Interests

.  To the extent any Grantor uses the proceeds of any of the Secured Obligations
to purchase Collateral, such Grantor’s repayment of the Secured Obligations
shall apply on a “first-in, first-out” basis so that the portion of the Secured
Obligations used to purchase a particular item of Collateral shall be paid in
the chronological order in which such Grantor purchased the Collateral.

SECTION 4  Representations and Warranties

.  Each Grantor represents and warrants to the Secured Party that:

(a)  Location of Chief Executive Office and Collateral

.  Each Grantor’s chief executive office and principal place of business (as of
the date of this Agreement) is located at the address set forth in Schedule 1;
and all other locations (as of the date of this Agreement) where each Grantor
conducts business or Collateral is kept are set forth in Schedule 1.

(b)  Locations of Books

.  All locations where Books pertaining to the Rights to Payment are kept,
including all equipment necessary for accessing such Books and the names and
addresses of all service bureaus, computer or data processing companies and
other Persons keeping any Books or collecting Rights to Payment for each
Grantor, are set forth in Schedule 1.

(c)  Jurisdiction of Organization and Names

.  Each Grantor’s jurisdiction of organization is set forth in Schedule 1; and
each Grantor’s exact legal name is as set forth in the first paragraph of this
Agreement.  All trade names and trade styles under which each Grantor presently
conducts its business operations are set forth in Schedule 1, and, except as set
forth in Schedule 1, each Grantor has not, at any time in the past:  (i) been
known as or used any other corporate, trade or fictitious name; (ii) changed its
name; (iii) been the surviving or resulting corporation in a merger or
consolidation; or (iv) acquired through asset purchase or otherwise any business
of any Person.

(d)  Collateral

.  Each Grantor has rights in or the power to transfer the Collateral, and each
Grantor is the sole and complete owner of the Collateral (or, in the case of
after-acquired Collateral, at the time each Grantor acquires rights in such
Collateral, will be the sole and complete owner thereof), free from any Lien
other than Permitted Liens.

(e)  Enforceability; Priority of Security Interest

.  (i) This Agreement creates a security interest which is enforceable against
the Collateral in which each Grantor now has rights and will create a security
interest which is enforceable against the Collateral in which each Grantor
hereafter acquires rights at the time each Grantor acquires any such rights; and
(ii) the Secured Party has a perfected and first priority security interest in
the Collateral in which each Grantor now has rights, and will have a perfected
and first priority security interest in the Collateral in which each Grantor
hereafter acquires rights at the time each Grantor acquires any such rights, in
each case, for the Secured Party’s own benefit, subject to Permitted Liens and
securing the payment and performance of the Secured Obligations.

11

 

--------------------------------------------------------------------------------

(f)  Other Financing Statements

.  Other than (i) financing statements disclosed to the Secured Party and
(ii) financing statements in favor of the Secured Party, no effective financing
statement naming any Grantor as debtor, assignor, grantor, mortgagor, pledgor or
the like and covering all or any part of the Collateral is on file in any filing
or recording office in any jurisdiction.

(g)  Rights to Payment.

(i)The Rights to Payment represent valid, binding and enforceable obligations of
the account debtors or other Persons obligated thereon, representing undisputed,
bona fide transactions completed in accordance with the terms and provisions
contained in any documents related thereto, and are and will be genuine and what
they purport to be;

(ii)each Grantor has not assigned any of its rights under the Rights to Payment
except as provided in this Agreement; and

(iii)all Rights to Payment comply in all material respects with all applicable
laws concerning form, content and manner of preparation and execution.

(h)  Inventory

.  No Inventory is stored with any bailee, warehouseman or similar Person or on
any premises leased to any Grantor, nor has any Inventory been consigned to any
Grantor or consigned by any Grantor to any Person or is held by any Grantor for
any Person under any “bill and hold” or other arrangement, except as set forth
in Schedule 1.

(i)  Intellectual Property.

(i)Except as set forth in Schedule 2, each Grantor does not (directly or through
any Subsidiary) own, possess or use under any licensing arrangement any patents,
copyrights, trademarks, service marks or trade names, nor is there currently
pending before any Governmental Authority any application for registration of
any patent, copyright, trademark, service mark or trade name;

(ii)all of each Grantor’s patents, copyrights, trademarks, service marks and
trade names are subsisting and have not been adjudged invalid or unenforceable
in whole or in part;

(iii)all maintenance fees required to be paid by each Grantor on account of any
of its patents have been timely paid for maintaining such patents in force, and,
to the best of such Grantor’s knowledge, each of such patents is valid and
enforceable and such Grantor has notified the Secured Party in writing of all
prior art (including public uses and sales) of which it is aware;

(iv)to the best of each Grantor’s knowledge after due inquiry, no material
infringement or unauthorized use presently is being made of any Intellectual
Property Collateral by any Person;

(v)each Grantor is the sole and exclusive owner of the Intellectual Property
Collateral and the past, present and contemplated future use of such
Intellectual Property Collateral

12

 

--------------------------------------------------------------------------------

by each Grantor has not, does not and will not infringe or violate any right,
privilege or license agreement of or with any other Person; and

(vi)each Grantor owns, has material rights under, is a party to, or an assignee
of a party to all material licenses, patents, patent applications, copyrights,
service marks, trademarks, trademark applications, trade names and all other
Intellectual Property Collateral necessary to continue to conduct its business
as heretofore conducted.

(j)  Equipment

.  None of the Equipment is leased from or to any Person, except as set forth at
Schedule 1 or as otherwise disclosed to the Secured Party.

(k)  Instrument Collateral

.  (i) Each Grantor has not previously assigned any interest in any Instruments
(other than such interests as will be released on or before the date hereof),
(ii) no Person other than each Grantor owns an interest in the Instruments
(whether as joint holders, participants or otherwise), and (iii) no material
default exists under or in respect of the Instruments of each Grantor.

(l)  Pledged Shares, Partnership and LLC Collateral and other Pledged Collateral

.  (i) All of the Pledged Shares and Partnership and LLC Collateral of each
Grantor have been, and upon issuance any additional Pledged Collateral
consisting of Pledged Shares, Partnership and LLC Collateral or any other
securities of the such Grantor, will be, duly and validly issued, and are and
will be fully paid and non-assessable, subject in the case of Partnership and
LLC Collateral to future assessments required under applicable law and any
applicable partnership or operating agreement, (ii) each Grantor is or, in the
case of any such additional Pledged Collateral will be, the legal record and
beneficial owner thereof, (iii) there are no restrictions on the transferability
of the Pledged Collateral or such additional Pledged Collateral to the Secured
Party or with respect to the foreclosure, transfer or disposition thereof by the
Secured Party, except as provided under applicable securities or “Blue Sky”
laws, (iv) the Pledged Shares and Partnership and LLC Collateral of each Grantor
constitute 100% of the issued and outstanding shares of capital stock of all
directly and indirectly owned Subsidiaries of such Grantor, and no securities
convertible into or exchangeable for any shares of capital stock of any such
Subsidiary, or any options, warrants or other commitments entitling any Person
to purchase or otherwise acquire any shares of capital stock of any such
Subsidiary, are issued and outstanding, (v) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Shares pledged by each Grantor, and any and
all other Pledged Collateral Agreements relating to the Partnership and LLC
Collateral of such Grantor, have been disclosed in writing to the Secured Party,
and (vi) as to each such Pledged Collateral Agreement relating to the
Partnership and LLC Collateral of each Grantor, (A) such agreement contains the
entire agreement between the parties thereto with respect to the subject matter
thereof, has not been amended or modified, and is in full force and effect in
accordance with its terms, (B) to the best knowledge of such Grantor, there
exists no material violation or material default under any such agreement by
such Grantor or the other parties thereto, and (C) such Grantor has not
knowingly waived or released any of its material rights under or otherwise
consented to a material departure from the terms and provisions of any such
agreement.

13

 

--------------------------------------------------------------------------------

(m)  Other Investment Property; Instruments; and Chattel Paper

.  All securities accounts of each Grantor and other Investment Property of each
Grantor are set forth in Schedule 1, and all Instruments and Chattel Paper held
by each Grantor are also set forth in Schedule 1.

(n)  Control Agreements

.  No Control Agreements exist with respect to any Collateral other than any
Control Agreements in favor of the Secured Party.

(o)  Letter-of-Credit Rights

.  Each Grantor does not have any Letter-of-Credit Rights except as set forth in
Schedule 1.

(p)  Commercial Tort Claims

.  Each Grantor does not have any Commercial Tort Claims except as set forth in
Schedule 1.

(q)  Leases

.  Each Grantor is not and will not become a lessee under any real property
lease or other agreement governing the location of Collateral at the premises of
another Person pursuant to which the lessor or such other Person may obtain any
rights in any of the Collateral, and no such lease or other such agreement now
prohibits, restrains, impairs or will prohibit, restrain or impair such
Grantor’s right to remove any Collateral from the premises at which such
Collateral is situated, except for the usual and customary restrictions
contained in such leases of real property.

SECTION 5  Covenants

.  So long as any of the Secured Obligations remain unsatisfied, each Grantor
agrees that:

(a)  Defense of Collateral

.  Each Grantor will appear in and defend any action, suit or proceeding which
may affect to a material extent its title to, or right or interest in, or the
Secured Party’s right or interest in, the Collateral.

(b)  Preservation of Collateral

.  Each Grantor will do and perform all reasonable acts that may be necessary
and appropriate to maintain, preserve and protect the Collateral.

(c)  Compliance with Laws, Etc.

  Each Grantor will comply with all laws, regulations and ordinances, and all
policies of insurance, relating in a material way to the possession, operation,
maintenance and control of the Collateral.

(d)  Location of Books and Chief Executive Office

.  Each Grantor will:  (i) keep all Books pertaining to the Rights to Payment at
the locations set forth in Schedule 1; and (ii) give at least 30 days’ prior
written notice to the Secured Party of (i) any changes in any such location
where Books pertaining to the Rights to Payment are kept, including any change
of name or address of any service bureau, computer or data processing company or
other Person preparing or maintaining any Books or collecting Rights to Payment
for such Grantor or (ii) any change in the location of such Grantor’s chief
executive office or principal place of business.

(e)  Location of Collateral

.  Each Grantor will:  (i) keep the Collateral at the locations set forth in
Schedule 1 or at such other locations as may be disclosed in writing to the
Secured Party pursuant to clause (ii) and shall not remove the Collateral from
such locations (other than in connection with sales of Inventory in the ordinary
course of such Grantor’s business, other dispositions permitted by Section 5(i)
and movements of Collateral from one disclosed location to

14

 

--------------------------------------------------------------------------------

another disclosed location within the United States), except upon at least 30
days’ prior written notice of any removal to the Secured Party; and (ii) give
the Secured Party at least 30 days’ prior written notice of any change in the
locations set forth in Schedule 1.

(f)  Change in Name, Identity or Structure

.  Each Grantor will give at least 30 days’ prior written notice to the Secured
Party of (i) any change in its name, (ii) any change in its jurisdiction of
organization, (iii) any change in its registration as an organization (or any
new such registration); and (iv) any changes in its identity or structure in any
manner which might make any financing statement filed hereunder incorrect or
misleading; provided that each Grantor shall not change its jurisdiction of
organization to a jurisdiction outside of the United States.

(g)  Maintenance of Records

.  Each Grantor will keep separate, accurate and complete Books with respect to
the Collateral, disclosing the Secured Party’s security interest hereunder.

(h)  Disposition of Collateral

.  Each Grantor will not surrender or lose possession of (other than to the
Secured Party), sell, lease, rent, or otherwise dispose of or transfer any of
the Collateral or any right or interest therein, except (i) with respect to the
shares owned by the U.S. Grantor in Comet Biorefining Inc. for which no sale
restrictions will apply, notwithstanding any other provisions contained in this
Agreement to the contrary, (ii) in the normal course of its business, and (iii)
to the extent required by any agreement related to any Permitted Liens; provided
that no such disposition or transfer of Investment Property or Instruments shall
be permitted while any Event of Default exists.

(i)  Liens

.  Each Grantor will keep the Collateral free of all Liens except Permitted
Liens.

(j)  Leased Premises; Collateral Held by Warehouseman, Bailee, Etc.

  At the Secured Party’s request, each Grantor will use commercially reasonable
efforts to obtain from each Person from whom such Grantor leases any premises,
and from each other Person at whose premises any Collateral is at any time
present (including any bailee, warehouseman or similar Person), any such
collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements as the Secured Party may require, in form and substance
satisfactory to the Secured Party.

(k)  Rights to Payment

.  Each Grantor will:

(i)with such frequency as the Secured Party may require, furnish to the Secured
Party full and complete reports, in form and substance satisfactory to the
Secured Party, with respect to the Accounts;

(ii)if any Accounts arise from contracts with the United States or any
department, agency or instrumentality thereof, immediately notify the Secured
Party thereof and execute any documents and instruments and take any other steps
reasonably requested by the Secured Party in order that all monies due and to
become due thereunder shall be assigned to the Secured Party and notice thereof
given to the Federal authorities under the Federal Assignment of Claims Act;

15

 

--------------------------------------------------------------------------------

(iii)upon the request of the Secured Party (A) at any time, notify all or any
designated portion of the account debtors and other obligors on the Rights to
Payment of the security interest hereunder, and (B) upon the occurrence and
during the continuance of an Event of Default, notify the account debtors and
other obligors on the Rights to Payment or any designated portion thereof that
payment shall be made directly to the Secured Party or to such other Person or
location as the Secured Party shall specify; and

(iv)upon the occurrence and during the continuance of any Event of Default,
establish such lockbox or similar arrangements for the payment of the Accounts
and other Rights to Payment as the Secured Party shall require.

(l)  Instruments, Investment Property, Etc

(i).  Upon the request of the Secured Party, each Grantor will (i) immediately
deliver to the Secured Party, or an agent designated by it, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all Instruments, Documents, Chattel Paper and certificated securities with
respect to any Investment Property, all letters of credit, and all other Rights
to Payment at any time evidenced by promissory notes, trade acceptances or other
instruments, (ii) cause any securities intermediaries to show on their books
that the Secured Party is the entitlement holder with respect to any Investment
Property, and/or obtain Control Agreements in favor of the Secured Party from
such securities intermediaries, in form and substance satisfactory to the
Secured Party, with respect to any Investment Property, as reasonably requested
by the Secured Party, and (iii) provide such notice, obtain such acknowledgments
and take all such other action, with respect to any Chattel Paper, Documents and
Letter-of-Credit Rights, as the Secured Party shall reasonably specify.

(m)  Securities Accounts

.  Each Grantor will give the Secured Party immediate notice of the
establishment of any new securities account with respect to any Investment
Property.

(n)  Inventory

.  Each Grantor will not store any Inventory with a bailee, warehouseman or
similar Person or on premises leased to such Grantor, nor dispose of any
Inventory on a bill-and-hold, guaranteed sale, sale and return, sale on
approval, consignment or similar basis, nor acquire any Inventory from any
Person on any such basis, without in each case giving the Secured Party prior
written notice thereof.

(o)  Intellectual Property Collateral

.  Each Grantor will:

(i)not allow or suffer any Intellectual Property Collateral to become abandoned,
nor any registration thereof to be terminated, forfeited, expired or dedicated
to the public, except as shall be reasonable and appropriate in accordance with
prudent business practice;

(ii)promptly give the Secured Party notice of any rights such Grantor may obtain
to any new patentable inventions, copyrightable works or other new Intellectual
Property Collateral which such Grantor intends to register, prior to the filing
of any application for registration thereof;

(iii)without limiting the generality of this clause (iii), not register with the
U.S. Copyright Office any unregistered copyrights (whether in existence on the
date hereof or thereafter acquired, arising, or developed) unless such Grantor
provides the Secured Party with written notice

16

 

--------------------------------------------------------------------------------

of its intent to register such copyrights not less than 30 days prior to the
date of the proposed registration; and

(iv)diligently prosecute all applications for patents, copyrights and
trademarks, and file and prosecute any and all continuations,
continuations-in-part, applications for reissue, applications for certificate of
correction and like matters as shall be reasonable and appropriate in accordance
with prudent business practice, and promptly and timely pay any and all
maintenance, license, registration and other fees, taxes and expenses incurred
in connection with any Intellectual Property Collateral.

(p)  Notices, Reports and Information

.  Each Grantor will (i) notify the Secured Party of any other modifications of
or additions to the information contained in Schedule 1 (including any
acquisition or holding of an interest in any Chattel Paper, Commercial Tort
Claims and Letter-of-Credit Rights); (ii) notify the Secured Party of any
material claim made or asserted against the Collateral by any Person and of any
change in the composition of the Collateral or other event which could
materially adversely affect the value of the Collateral or the Secured Party’s
Lien thereon; (iii) furnish to the Secured Party such listings, descriptions and
schedules with respect to the Equipment and Inventory, and such other reports
and other information in connection with the Collateral, as the Secured Party
may reasonably request, all in reasonable detail; and (iv) upon the reasonable
request of the Secured Party make such demands and requests for information and
reports as such Grantor is entitled to make in respect of the Collateral.

(q)  Shareholder Agreements and Other Agreements

.  (i) Each Grantor shall comply in all material respects with all of its
obligations under any shareholders agreement, operating agreement, partnership
agreement, voting trust, proxy agreement or other agreement or understanding
(collectively, the “Pledged Collateral Agreements”) to which it is a party and
shall enforce all of its rights thereunder. (ii) Each Grantor shall take all
actions necessary to cause each such Pledged Collateral Agreement relating to
Partnership and LLC Collateral to provide specifically at all times that:
(A) such Partnership and LLC Collateral shall be securities and shall be
governed by Article 8 of the applicable UCC; (B) each certificate of membership
or partnership representing such Partnership and LLC Collateral shall bear a
legend to the effect that such membership interest or partnership interest is a
security and is governed by Article 8 of the applicable UCC; and (C) no consent
of any member, manager, partner or other Person shall be a condition to the
admission as a member or partner of any transferee (including the Secured Party)
that acquires ownership of such Partnership and LLC Collateral as a result of
the exercise by the Secured Party of any remedy hereunder or under applicable
law. (iii) Each Grantor shall not vote to enable or take any other action to:
amend or terminate, or waive compliance with any of the terms of, any
such  Pledged Collateral Agreement, certificate or articles of incorporation,
bylaws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any such Pledged Collateral in a manner
adverse to the Secured Party or that adversely affects the validity, perfection
or priority of the Secured Party’s security interest therein.

(r)  Insurance

(i).  (i) Each Grantor shall carry and maintain in full force and effect, at the
expense of such Grantor and with financially sound and reputable insurance
companies, insurance with respect to the Collateral held by such Grantor in such
amounts, with such deductibles and covering such risks as shall be specified by
the Secured Party.  Upon the reasonable request of the Secured Party, and in any
event not less often than annually, such Grantor

17

 

--------------------------------------------------------------------------------

shall furnish the Secured Party with full information as to the insurance
carried by it and, if so requested, copies of all such insurance policies.  All
insurance policies required under this subsection (r) shall provide that they
shall not be terminated or cancelled without at least 30 days’ prior written
notice to such Grantor and the Secured Party (or 10 days’ prior written notice
if the Secured Party consents to such shorter notice).  Receipt of notice of
termination or cancellation of any such insurance policies or reduction of
coverages or amounts thereunder shall entitle the Secured Party to renew any
such policies, cause the coverages and amounts thereof to be maintained at
levels required pursuant to the first sentence of this subsection (r) or
otherwise to obtain similar insurance in place of such policies, in each case at
the expense of such Grantor.

(ii)If Collateral with a value exceeding $500,000 shall be materially damaged or
destroyed, in whole or in part, by fire or other casualty, each Grantor shall
give immediate notice thereof to the Secured Party. After the occurrence and
during the continuance of an Event of Default, any payment exceeding $500,000 at
any time made to any Grantor by any insurer with respect to a casualty relating
to all or any part of the Collateral shall be paid to the Secured Party.  If any
Grantor shall receive any insurance proceeds which are to be paid to the Secured
Party pursuant to the previous sentence, such Grantor shall hold such proceeds
in trust for the Secured Party, shall segregate such proceeds from other funds
of such Grantor, and shall immediately forward such proceeds in the form
received to the Secured Party (appropriately indorsed by such Guarantor to the
order of the Secured Party or in such other manner as shall be satisfactory to
the Secured Party).  All such insurance proceeds may be retained by the Secured
Party as part of Collateral hereunder, applied by the Secured Party toward
payment of all or part of the Secured Obligations in such order as is provided
herein, or released to such Grantor upon its request with the consent of the
Secured Party.

SECTION 6  Rights to Payment and Pledged Collateral.

(a)  Collection of Rights to Payment

.  Until the Secured Party exercises its rights hereunder to collect Rights to
Payment, each Grantor shall endeavor in the first instance diligently to collect
all amounts due or to become due on or with respect to the Rights to
Payment.  At the request of the Secured Party, upon the occurrence and during
the continuance of any Event of Default, all remittances received by any Grantor
shall be held in trust for the Secured Party and, in accordance with the Secured
Party’s instructions, remitted to the Secured Party or deposited to an account
with the Secured Party in the form received (with any necessary endorsements or
instruments of assignment or transfer).

(b)  Pledged Collateral

.  Unless and until an Event of Default shall have occurred, each Grantor shall
be entitled to receive and retain for its own account any cash dividend on or
other cash distribution or payment, if any, in respect of the Pledged
Collateral; provided, however, that each Grantor shall not be entitled to
receive (i) cash paid, payable or otherwise distributed in redemption of, or in
exchange for or in substitution of, any Pledged Collateral held by such Grantor,
or (ii) dividends and other distributions paid or payable in cash in respect of
any such Pledged Collateral in connection with a partial or total liquidation or
dissolution of any Person whose ownership interests constitute Pledged
Collateral or in connection with a reduction of capital, capital surplus or
paid-in-surplus or any other type of recapitalization involving any such
Person.  At the request of the Secured Party, upon the occurrence and during the
continuance of any Event of Default, the Secured Party shall be entitled to
receive all distributions and payments

18

 

--------------------------------------------------------------------------------

of any nature with respect to any Pledged Collateral, and all such distributions
or payments received by each Grantor shall be held in trust for the Secured
Party and, in accordance with the Secured Party’s instructions, remitted to the
Secured Party or deposited to an account with the Secured Party in the form
received (with any necessary endorsements or instruments of assignment or
transfer).  Following the occurrence and during the continuance of an Event of
Default any such distributions and payments with respect to any Pledged
Collateral held in any securities account shall be held and retained in such
securities account, in each case as part of the Collateral
hereunder.  Additionally, the Secured Party shall have the right, upon the
occurrence and during the continuance of an Event of Default, following prior
written notice to each Grantor, to vote and to give consents, ratifications and
waivers with respect to any Pledged Collateral, and to exercise all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining thereto, as if the Secured Party were the absolute owner thereof;
provided that the Secured Party shall have no duty to exercise any of the
foregoing rights afforded to it and shall not be responsible to any Grantor or
any other Person for any failure to do so or delay in doing so.

(c)  Voting Prior to an Event of Default

.  Unless and until an Event of Default shall have occurred and be continuing,
each Grantor shall have the right to vote the Pledged Collateral held by such
Grantor and to give consents, ratifications and waivers in respect thereof, and
shall retain the power to control the direction, management and policies of any
Person comprising the Pledged Collateral to the same extent as such Grantor
would if such Pledged Collateral were not pledged to the Secured Party pursuant
to this Agreement; provided, however, that no vote shall be cast or consent,
waiver or ratification given or action taken which would have the effect of
materially impairing the position or interest of the Secured Party in respect of
such Pledged Collateral or which would alter the voting rights with respect to
the stock or other ownership interest in or of any such Person or be
inconsistent with or violate any provision of this Agreement. If applicable, a
Grantor shall be deemed the beneficial owner of all such Pledged Collateral for
purposes of Sections 13 and 16 of the Exchange Act and agrees to file all
reports required to be filed by beneficial owners of securities thereunder. The
Secured Party shall execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as any Grantor
may reasonably request for the purpose of enabling such Grantor to exercise the
voting and other rights which it is entitled to exercise pursuant to this
subsection (c) and to receive the distributions which it is authorized to
receive and retain pursuant to this subsection (c).

(d)  Certain Other Administrative Matters

.  The Secured Party may cause any of the Pledged Collateral to be transferred
into its name or into the name of its nominee or nominees (subject to the
revocable rights specified in this Section 6).  The Secured Party shall at all
times have the right to exchange uncertificated Pledged Collateral for
certificated Pledged Collateral, and to exchange certificated Pledged Collateral
for certificates of larger or smaller denominations, for any purpose consistent
with this Agreement.

SECTION 7  Authorization; Secured Party Appointed Attorney-in-Fact

.  The Secured Party shall have the right to, in the name of each Grantor, or in
the name of the Secured Party or otherwise, without notice to or assent by any
Grantor, and each Grantor hereby constitutes and appoints the Secured Party (and
any of the Secured Party’s officers or employees or agents designated by the
Secured Party) as such Grantor’s true and lawful attorney-in-fact, with full
power and authority to:

19

 

--------------------------------------------------------------------------------

(a)

file any of the financing statements which must be filed to perfect or continue
perfected, maintain the priority of or provide notice of the Secured Party’s
security interest in the Collateral;

(b)

take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;

(c)

sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;

(d)

notify the U.S. Postal Service and other postal authorities to change the
address for delivery of mail addressed to each Grantor to such address as the
Secured Party may designate; and, without limiting the generality of the
foregoing, establish with any Person lockbox or similar arrangements for the
payment of the Rights to Payment;

(e)

receive, open and dispose of all mail addressed to such Grantor;

(f)

send requests for verification of Rights to Payment to the customers or other
obligors of such Grantor;

(g)

contact, or direct such Grantor to contact, all account debtors and other
obligors on the Rights to Payment and instruct such account debtors and other
obligors to make all payments directly to the Secured Party;

(h)

assert, adjust, sue for, compromise or release any claims under any policies of
insurance;

(j)

notify each Person maintaining lockbox or similar arrangements for the payment
of the Rights to Payment to remit all amounts representing collections on the
Rights to Payment directly to the Secured Party;

(k)

ask, demand, collect, receive and give acquittances and receipts for any and all
Rights to Payment, enforce payment or any other rights in respect of the Rights
to Payment and other Collateral, grant consents, agree to any amendments,
modifications or waivers of the agreements and documents governing the Rights to
Payment and other Collateral, and otherwise file any claims, take any action or
institute, defend, settle or adjust any actions, suits or proceedings with
respect to the Collateral, as the Secured Party may deem necessary or desirable
to maintain, preserve and protect the Collateral, to collect the Collateral or
to enforce the rights of the Secured Party with respect to the Collateral;

(l)

execute any and all applications, documents, papers and instruments necessary
for the Secured Party to use the Intellectual Property Collateral and grant or
issue any exclusive or non-exclusive license or sublicense with respect to any
Intellectual Property Collateral;

20

 

--------------------------------------------------------------------------------

(m)

execute any and all endorsements, assignments or other documents and instruments
necessary to sell, lease, assign, convey or otherwise transfer title in or
dispose of the Collateral;

(n)

execute and deliver to any securities intermediary or other Person any
entitlement order or other notice, document or instrument which the Secured
Party may deem necessary or advisable to maintain, protect, realize upon and
preserve the Investment Property and the Secured Party’s security interest
therein; and

(o)

execute any and all such other documents and instruments, and do any and all
acts and things for and on behalf of such Grantor, which the Secured Party may
deem necessary or advisable to maintain, protect, realize upon and preserve the
Collateral and the Secured Party’s security interest therein and to accomplish
the purposes of this Agreement.

The Secured Party agrees that, except upon the occurrence and during the
continuance of an Event of Default, it shall not exercise the power of attorney,
or any rights granted to the Secured Party, pursuant to clauses (b) through
(n).  The foregoing power of attorney is coupled with an interest and
irrevocable so long as the Secured Obligations have not been paid and performed
in full.  Each Grantor hereby ratifies, to the extent permitted by law, all that
the Secured Party shall lawfully and in good faith do or cause to be done by
virtue of and in compliance with this Section 7.

SECTION 8  Secured Party Performance of Each Grantor’s Obligations

.  The Secured Party may perform or pay any obligation which each Grantor has
agreed to perform or pay under or in connection with this Agreement, and such
Grantor shall reimburse the Secured Party on demand for any amounts paid by the
Secured Party pursuant to this Section 8.

SECTION 9  Secured Party’s Duties

.  Notwithstanding any provision contained in this Agreement, the Secured Party
shall have no duty to exercise any of the rights, privileges or powers afforded
to it and shall not be responsible to any Grantor or any other Person for any
failure to do so or delay in doing so.  Beyond the exercise of reasonable care
to assure the safe custody of Collateral in the Secured Party’s possession and
the accounting for moneys actually received by the Secured Party hereunder, the
Secured Party shall have no duty or liability to exercise or preserve any
rights, privileges or powers pertaining to the Collateral.

SECTION 10  Remedies.

(a)  Remedies

.  Upon the occurrence and during the continuance of any Event of Default, the
Secured Party shall have, in addition to all other rights and remedies granted
to it in this Agreement, all rights and remedies of a secured party under the
UCC and other applicable laws.  Without limiting the generality of the
foregoing, each Grantor agrees that:

(i)The Secured Party may peaceably and without notice enter any premises of such
Grantor, take possession of any Collateral, remove or dispose of all or part of
the Collateral on any premises of such Grantor or elsewhere, or, in the case of
Equipment, render it nonfunctional, and otherwise collect, receive, appropriate
and realize upon all or any part of the Collateral, and demand, give receipt
for, settle, renew, extend, exchange, compromise, adjust, or sue for all or any
part of the Collateral, as the Secured Party may determine.

21

 

--------------------------------------------------------------------------------

(ii)The Secured Party may require such Grantor to assemble all or any part of
the Collateral and make it available to the Secured Party, at any place and time
designated by the Secured Party.

(iii)The Secured Party may use or transfer any of such Grantor’s rights and
interests in any Intellectual Property Collateral, by license, by sublicense (to
the extent permitted by an applicable license) or otherwise, on such conditions
and in such manner as the Secured Party may determine.

(iv)The Secured Party may secure the appointment of a receiver of the Collateral
or any part thereof (to the extent and in the manner provided by applicable
law).

(v)The Secured Party may withdraw (or cause to be withdrawn) any and all funds
from any securities accounts.

(vi)The Secured Party may sell, resell, lease, use, assign, transfer or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing (utilizing in
connection therewith any of such Grantor’s assets, without charge or liability
to the Secured Party therefor) at public or private sale, by one or more
contracts, in one or more parcels, at the same or different times, for cash or
credit or for future delivery without assumption of any credit risk, all as the
Secured Party deems advisable; provided, however, that such Grantor shall be
credited with the net proceeds of sale only when such proceeds are finally
collected by the Secured Party.  The Secured Party shall have the right upon any
such public sale, and, to the extent permitted by law, upon any such private
sale, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption, which right or equity of redemption such Grantor
hereby releases, to the extent permitted by law.  The Secured Party shall give
such Grantor such notice of any public or private sale as may be required by the
UCC or other applicable law.  Such Grantor recognizes that the Secured Party may
be unable to make a public sale of any or all of the Pledged Collateral, by
reason of prohibitions contained in applicable securities laws or otherwise, and
expressly agrees that a private sale to a restricted group of purchasers for
investment and not with a view to any distribution thereof shall be considered a
commercially reasonable sale.

(vii)

The Secured Party shall not have any obligation to clean up or otherwise prepare
the Collateral for sale.  The Secured Party has no obligation to attempt to
satisfy the Secured Obligations by collecting them from any other Person liable
for them and the Secured Party may release, modify or waive any Collateral
provided by any other Person to secure any of the Secured Obligations, all
without affecting the Secured Party’s rights against such Grantor.  Each Grantor
waives any right it may have to require the Secured Party to pursue any third
Person for any of the Secured Obligations.  The Secured Party may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral.  The Secured
Party may sell the Collateral without giving any warranties as to the
Collateral.  The Secured Party may specifically disclaim any warranties of title
or the like.  This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.  If the Secured Party
sells any of the Collateral upon credit, such Grantor will be credited only with
payments actually made by the purchaser, received by the Secured Party and
applied to the

22

 

--------------------------------------------------------------------------------

indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, the Secured Party may resell the Collateral and such Grantor shall
be credited with the proceeds of the sale.

 

(b)  License

.  For the purpose of enabling the Secured Party to exercise its rights and
remedies under this Section 10 or otherwise in connection with this Agreement,
each Grantor hereby grants to the Secured Party an irrevocable, non-exclusive
and assignable license (exercisable without payment or royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property Collateral.

(c)  Application of Proceeds

.  Any surplus of proceeds which exists after payment and performance in full of
the Secured Obligations shall be promptly paid over to the respective Grantor or
otherwise disposed of in accordance with the UCC or other applicable law.  Each
Grantor shall remain liable to the Secured Party for any deficiency which exists
after any sale or other disposition or collection of Collateral.

SECTION 11  Certain Waivers

.  Each Grantor waives, to the fullest extent permitted by law, (a) any right of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling of the Collateral or other
collateral or security for the Secured Obligations; (b) any right to require the
Secured Party (i) to proceed against any Person, (ii) to exhaust any other
collateral or security for any of the Secured Obligations, (iii) to pursue any
remedy in the Secured Party’s power, or (iv) to make or give any presentments,
demands for performance, notices of nonperformance, protests, notices of
protests or notices of dishonor in connection with any of the Collateral; and
(c) all claims, damages, and demands against the Secured Party arising out of
the repossession, retention, sale or application of the proceeds of any sale of
the Collateral.

SECTION 12  Notices

.  All notices or other communications hereunder shall be given in the manner
and to the addresses specified in the Purchase Agreement.  Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received.  Notices
and other communications (i) sent by facsimile or by email shall be deemed to
have been given when sent, and (ii) posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its email address as described herein, of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if a notice or other
communication is not given during normal business hours for the recipient, it
shall be deemed to have been given at the opening of business on the next
business day for the recipient.   Each of the Grantors and the Secured Party may
change its address, facsimile number or email address for notices and other
communications hereunder by notice to the other parties.

SECTION 13  No Waiver; Cumulative Remedies

.  No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights and
remedies under this Agreement are cumulative and not exclusive of any rights,
remedies, powers and privileges that may otherwise be available to the Secured
Party.

23

 

--------------------------------------------------------------------------------

SECTION 14  Costs and Expenses; Indemnification.

(a)  Costs and Expenses

.  Each Grantor agrees to pay all out-of-pocket expenses incurred by the Secured
Party and any of its Affiliates (including the fees, charges and disbursements
of any counsel for such Person), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement, including its
rights under this Section, (B) in connection with the Secured Obligations,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Secured Obligations, and
including in or in connection with any Insolvency Proceeding, and (C)  in
connection with the protection, sale or collection of, or other realization
upon, any of the Collateral, including all expenses of taking, collecting,
holding, sorting, handling, preparing for sale, selling, or the like, and other
such expenses of sales and collections of Collateral.

(b)  Indemnification

.  Each Grantor hereby agrees to indemnify the Secured Party, any Affiliate
thereof (and any agent thereof) and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including such Grantor), other than such Indemnitee
and its Related Parties, arising out of, in connection with, or as a result of
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by such Grantor, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by such Grantor against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder, if such Grantor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.  This Section shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c)  Payment.  All amounts due under this Section 14 shall be payable not later
than 30 days after demand therefor.

(d)  Interest

.  Any amounts payable to the Secured Party under this Section 14 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full at the rate of 5%.

(e)  Survival

. The agreements in this Section 14 shall survive the payment of all Secured
Obligations.

SECTION 15  Binding Effect

.  This Agreement shall be binding upon, inure to the benefit of and be
enforceable by each Grantor, the Secured Party, each other Indemnitee referred
to in Section 14, and their respective successors and assigns.

24

 

--------------------------------------------------------------------------------

SECTION 16  Governing Law

.  This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York
except as required by mandatory provisions of law and to the extent the validity
or perfection of the security interests hereunder, or the remedies hereunder, in
respect of any Collateral are governed by the law of a jurisdiction other than
New York.

SECTION 17  Submission to Jurisdiction

.  

(a)  Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Secured Party in any way relating to this Agreement, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such  courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement against any Grantor or its
properties in the courts of any jurisdiction.

(b)  Waiver of Venue.  Each Grantor irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in subsection (a) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)  Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 18  Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER

25

 

--------------------------------------------------------------------------------

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 19  Entire Agreement; Amendment

.  This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall not be amended except by the written agreement of the parties as
provided in the Purchase Agreement.

SECTION 20  Severability

.  Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under all applicable laws and
regulations.  If, however, any provision of this Agreement shall be prohibited
by or invalid under any such law or regulation in any jurisdiction, it shall, as
to such jurisdiction, be deemed modified to conform to the minimum requirements
of such law or regulation, or, if for any reason it is not deemed so modified,
it shall be ineffective and invalid only to the extent of such prohibition or
invalidity without affecting the remaining provisions of this Agreement, or the
validity or effectiveness of such provision in any other jurisdiction.

SECTION 21  Counterparts

. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery by any Grantor or the Secured Party of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 22  No Inconsistent Requirements

.  Each Grantor acknowledges that this Agreement, Purchase Agreement and any
other related documents may contain covenants and other terms and provisions
variously stated regarding the same or similar matters, and agrees that all such
covenants, terms and provisions are cumulative and all shall be performed and
satisfied in accordance with their respective terms.

SECTION 23  Termination

.  Upon the termination of payment and performance in full by any Grantor of all
Secured Obligations, the security interests created by this Agreement shall
terminate and the Secured Party shall promptly execute and deliver to such
Grantor such documents and instruments reasonably requested by such grantor as
shall be necessary to evidence the termination of all security interests given
by such Grantor to the Secured Party hereunder.  

[Remainder of page intentionally left blank; signature pages follow]

26

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

GRANTOR:

BIOAMBER INC.

 

 

By: /s/ Fabrice Orecchioni



 

Name:

Fabrice Orecchioni

 

Title: President & COO






Signature Page to Security Agreement

 

--------------------------------------------------------------------------------

GRANTOR:

BIOAMBER SARNIA INC.

 

 

By:/s/ Michael Hartmann



 

Name:

Michael Hartmann

 

Title:

President BioAmber Sarnia


Signature Page to Security Agreement

 

--------------------------------------------------------------------------------

 

SECURED PARTY:

 

MITSUI & CO., LTD.

 

 

 

By:/s/ Takeo Kato



 

Name:

Takeo Kato

 

Title: Managing Officer, Chief Operating Officer, Performance Materials Business
Unit



Signature Page to Security Agreement

 

--------------------------------------------------------------------------------

 

 